UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 4, 2007 CAPITOL BANCORP LIMITED (Exact name of registrant as specified in its charter) Michigan 001-31708 38-2761672 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Capitol Bancorp Center 200 N. Washington Sq, Lansing, MI (Address of principal executive offices) 48933 (Zip Code) (517)487-6555 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 5, 2007, Capitol Bancorp Limited (the “Company”) was informed of the death of vice chairman and director Robert C. Carr, who passed away on July 4, 2007. Mr. Carr served as a director of the Company since 1988. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITOL BANCORP LIMITED Date: July 9, 2007 By: /s/ Cristin K. Reid Cristin K. Reid Corporate President
